
	

115 S1468 IS: Preventing Civilian Casualties in Military Operations Act of 2017
U.S. Senate
2017-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1468
		IN THE SENATE OF THE UNITED STATES
		
			June 28, 2017
			Ms. Warren introduced the following bill; which was read twice and referred to the Committee on Armed Services
		
		A BILL
		To require reports on civilian casualties in connection with United States military operations. 
	
	
 1.Short titleThis Act may be cited as the Preventing Civilian Casualties in Military Operations Act of 2017. 2.Annual report on civilian casualties in connection with United States military operations (a)Annual report requiredNot later than May 1 each year, the Secretary of Defense shall submit to the congressional defense committees a report on civilian casualties caused as a result of United States military operations during the preceding year.
 (b)ElementsEach report under subsection (a) shall set forth the following: (1)A list of all the United States military operations during the year covered by such report that were confirmed to have resulted in civilian casualties.
 (2)For each military operation listed pursuant to paragraph (1), the following: (A)The date.
 (B)The location. (C)The type of operation.
 (D)The confirmed number of civilian casualties. (c)FormEach report under subsection (a) shall be submitted in unclassified form, but may include a classified annex.
 (d)SunsetThe requirement to submit a report under subsection (a) shall expire on the date that is five years after the date of the enactment of this Act.
 (e)Congressional defense committees definedIn this section, the term congressional defense committees has the meaning given that term in section 101(a)(16) of title 10, United States Code.  